NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RAYMOND GAY,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-2689
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Raymond Gay, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and NORTHCUTT and BLACK, JJ., Concur.